
	

113 HR 1094 IH: Safeguard American Food Exports Act of 2013
U.S. House of Representatives
2013-03-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1094
		IN THE HOUSE OF REPRESENTATIVES
		
			March 12, 2013
			Mr. Meehan (for
			 himself, Ms. Schakowsky,
			 Mr. Grimm,
			 Mr. Rahall,
			 Mr. Whitfield,
			 Mr. Moran,
			 Mr. Young of Florida,
			 Mr. Conyers,
			 Mr. Gerlach,
			 Mr. Grijalva,
			 Mr. Lance,
			 Mr. George Miller of California,
			 Mr. LoBiondo,
			 Mr. Peters of Michigan,
			 Mr. Fitzpatrick,
			 Ms. Eshoo,
			 Mr. Campbell,
			 Mr. King of New York,
			 Mr. Gibson,
			 Mr. Jones, and
			 Mr. Wilson of South Carolina)
			 introduced the following bill; which was referred to the
			 Committee on Energy and
			 Commerce, and in addition to the Committee on
			 Agriculture, for a period
			 to be subsequently determined by the Speaker, in each case for consideration of
			 such provisions as fall within the jurisdiction of the committee
			 concerned
		
		A BILL
		To prohibit the sale or transport of equines and equine
		  parts in interstate or foreign commerce for human consumption.
	
	
		1.Short titleThis Act may be cited as the
			 Safeguard American Food Exports Act of
			 2013.
		2.FindingsCongress finds that—
			(1)horses and other
			 equines are domestic animals that are used primarily for recreation, pleasure,
			 and sport;
			(2)unlike cows, pigs,
			 and other domesticated species, horses and other members of the equidae family
			 are not raised for the purpose of human consumption;
			(3)equines raised in
			 the United States are frequently treated with drugs, including
			 phen­yl­bu­ta­zone, acepromazine, boldenone un­dec­y­len­ate, omep­ra­zole,
			 ketoprofen, xy­la­zine, hy­al­uron­ic acid, ni­tro­fu­ra­zone, polysulfated
			 gly­cos­ami­no­gly­can, clenbuterol, tolazoline, and ponazuril, which are not
			 approved for use in horses intended for human consumption;
			(4)consuming parts of
			 an equine raised in the United States likely poses a serious threat to human
			 health and the public should be protected from these unsafe products;
			 and
			(5)the sale and
			 transport of equines for the purpose of processing for human consumption, and
			 the sale and transport of equine parts for human consumption, are economic in
			 nature and substantially affect interstate and foreign commerce.
			3.ProhibitionsSection 301 of the Federal Food, Drug, and
			 Cosmetic Act (21 U.S.C. 331) is amended by adding at the end the
			 following:
			
				(ccc)(1)Notwithstanding any other provision of law,
				the sale or transport of equines in interstate commerce, or the importing or
				exporting (or offering for import or export) of equines into or out of the
				United States, by any person who knows or reasonably should have known that
				such equines are to be slaughtered for human consumption as food.
					(2)Notwithstanding any other provision of law,
				the sale or transport of equine parts (including flesh, meat, and viscera) in
				interstate commerce, or the importing or exporting (or offering for import or
				export) of such parts into or out of the United States, by any person who knows
				or reasonably should have known that such equine parts are to be used for human
				consumption as
				food.
					.
		
